STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                     NO.    2021        KW    1235

VERSUS


ANDREA       HALL                                                                                           30,        2021




In   Re:             Andrea           Hall,   applying                   for     supervisory                writs,        20th
                     Judicial           District Court,                  Parish        of     West    Feliciana,           No.
                     12- WCR- 434.




BEFORE:              WHIPPLE,          C. J.,       PENZATO           AND     HESTER,        JJ.


        WRIT          DENIED.               Relator       was         tried,        convicted,         and        sentenced

in     the       Seventh              Judicial            District             Court (        Concordia            Parish).
Although             relator          captioned           his      pleading as                an     application           for
writ       of    habeas              corpus,        the         remedy he  seeks               is     postconviction

relief.         See        La.       Code    Crim.        P.      art.      924( 1);        Sinclair        v.    Kennedy,
96- 1510 (           La.       App.     1st        Cir.        9/ 19/ 97),      701      So. 2d      457,        460,     writ

denied,          97- 2495 (           La.     4/   3/ 98),        717    So. 2d        645.        Applications            for
postconviction                   relief        must       be       filed       in      the    parish         in    which       a

petitioner             was        convicted.                    See     La.     Code         Crim.     P.        art.     925.
Therefore,             the district court did not err by not considering the
merits          of     relator' s            claim.              Relator        should         file     his       pleading
with    the      Seventh             Judicial         District           Court.


                                                                 VGW
                                                                 AHP
                                                                 CHH




COURT      OF APPEAL,                FIRST     CIRCUIT




        DEP      TY        C   ERK OF COURT
                     FOR       THE    COURT